160 S.E.2d 153 (1968)
273 N.C. 477
STATE of North Carolina
v.
Charles K. PARRISH.
No. 412.
Supreme Court of North Carolina.
April 10, 1968.
*154 T. W. Bruton, Atty. Gen., and Harry W. McGalliard, Deputy Atty. Gen., for the State.
J. F. Motsinger, Winston-Salem, for defendant.
PER CURIAM:
Defendant's only contention is that his sentence of 3-5 years is "excessive and unconstitutional." The punishment for feloniously breaking and entering a store building containing personal property is imprisonment in the State's prison or county jail for not less than 4 months nor more than 10 years. G.S. § 14-54. Defendant's sentence, being within the statutory limits, is not excessive; nor is it cruel and unusual punishment. State v. Robinson, 271 N.C. 448, 156 S.E.2d 854; State v. Bruce, 268 N.C. 174, 150 S.E.2d 216.
No error.